


EXHIBIT 10.91.1

 

[Additional Agreement #1 dated December 28, 2010 to
Agreement between CJSC EvereST-S (the “CTC Sales House”)
 and CFSC TSV, a member of the Video International Group,
dated November 11, 2010

 

(English Translation)]

 

Additional agreement No. 1

to the Contract No. KT-361/1110 as of November 11, 2010

(hereinafter — “Contract”)

 

City of Moscow

“28” December 2010

 

Closed Joint Stock Company EvereCT-C (PSRN 110774618793), hereinafter referred
to as the “Agency”, represented by General Director Yu.G. Moskvitina, acting on
the basis of the Charter, on one hand,

 

and Closed Joint Stock Company TSV Company (PSRN 5077746859757), hereinafter
referred to as the “Company”, represented by General Director S.A. Vasiliev,
acting on the basis of the Charter, on the other hand, hereinafter jointly
referred to as the “Parties”, have concluded the present Additional agreement on
the following:

 

1.               The Parties have come to the agreement to amend the article
1.1.27 of the Contract as follows:

 

“1.1.27. Actual gross incomes from the provision of advertising placement
services in the Reporting Period (Actual Gross Incomes) consist of incomes
(revenues) of Television Companies accrued from the sale of advertising
placement services actually provided in the Reporting Period (in respect of
which money has already been received against their payment, and also that is
due (accounts receivable), namely:

 

· the incomes of Television Companies from the sale of federal advertising and
regional advertising to be disseminated within the limits of Moscow, in respect
of transactions concluded with clients both by the Agency on behalf of the
Television Companies, and also directly by the Television Companies, net of
value-added tax;

 

· the incomes of Television Companies from the sale of regional advertising with
the limits of other regions and cities of the Russian Federation other than
those specified in the previous paragraph in respect of transactions concluded
with clients by the Agency on behalf of the Television Companies, net of
value-added tax;

 

Actual Gross Incomes shall not include the incomes of Television Companies from
the following lines of business:

 

· the sale of services related to the placement of federal and regional social
advertising;

 

· the sale of services related to the placement of federal and regional
sponsorship advertising in the form of titles in television programmes and
serials;

 

· the sale of services related to the placement by Television Companies of the
regional advertising of other mass media, the regional advertising of
organizations performing entertainment and cultural events, the regional
advertising of entertainment and cultural events (including variety shows,
concerts), with the simultaneous placement by other mass media of the
advertising of the Television Companies and/or the advertising of the Internet
resources of Television Companies in said mass media and/or by these
organizations - the advertising of Television Companies during corresponding
events (hereinafter “cross-promotional regional advertising deals”), broadcasted
Television Companies’ airtime within a limit of no more than 7% (Seven percent)
of the total time allocated for the placement of regional advertising;

 

· the sale of services related to the placement by Television Companies of the
federal advertising of other mass media, with the simultaneous placement of
advertising on the Television Companies in said mass media (hereinafter
“cross-promotional federal advertising deals”). At the same time the Television
Companies broadcast cross-promotional federal advertising based on the residual
principle, with due account of the priority of federal advertising.

 

· the sale of services related to the placement of federal advertising concluded
by and between the Agency and Limited Liability Company Crossmedia and Joint
Stock Company Video International-Radio related to the self advertising of the
named companies.”

 

2. All other provisions of the Contract shall stay without any alterations.

 

1

--------------------------------------------------------------------------------


 

3. The present Additional agreement shall come into force starting from the date
it is signed by the Parties and shall be in force from the 1st of January up to
the 31st of December 2011 (including) and shall be an integral part of the
Contract.

 

4. The present Additional agreement is executed in two originals, each original
for each Party having equal legal force.

 

The Agency

 

The Company

Closed Joint Stock Company
EvereCT-C

 

Closed Joint Stock Company
TSV Company

 

 

 

On behalf of the Agency

 

On behalf of the Company

 

 

 

 

 

 

Yu.G. Moskvitina, place for seal

 

S.A. Vasiliev, place for seal

 

2

--------------------------------------------------------------------------------
